Title: From Benjamin Franklin to Vergennes, 8 September 1782
From: Franklin, Benjamin
To: Vergennes, Charles Gravier, comte de


Sir,
Passy, 8th. Sepr: 1782
Mr Barclay who will have the honour of delivering you this, will have that of laying before your Excellency his Commission from the Congress of the United States of America, appointing him their Consul General in France. Mr. Barclay being about to enter on his Consular Functions, I request your Excellency would in the usual manner, authenticate & make known his Appointment; that in the exercise thereof he may meet with no Molestation or Impediment, but on the contrary receive that Countenance & Assistance he may stand in need of.
With great Respect, I have the Honour to be, Sir Your Excellency’s most obedient & most humble Servant.
B Franklin
[His] Exy. [?] Ct. de Vergennes. &ca—
 
Endorsed: M. de R
